DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. The applicant argues that the office has not supported its conclusion of non-enablement in the 35 USC 112 rejection of claims 1-2 and 6-9.  The applicant argues that any experimentation to expand aluminum oxide to the scope of all oxides is not undue.  However, the Examiner has provided evidence via the In Re Wands analysis set forth below in the rejection, that one of ordinary skill in the art would not be able to make and use the entire scope of metal oxides just from the disclosure of aluminum oxides.  Expanding the use of aluminum oxides requires the experimentation to find proper pressures, flow rates, temperatures, substrate compatibility, and further reaction conditions for each metal oxide used, which produces an amount of experimentation that is undue and vast.  It is not just that experimentation is required, but that it is undue, as to reach the entire scope as claimed 30+ determinations of all of these factors, etc. must be experimented upon.  Therefore, this rejection is maintained.
New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for depositing aluminum oxides with subsequent decoupled plasma treatment, does not reasonably provide enablement for the deposition and treatment of the entire scope of all metal oxides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   The following is an In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) analysis.  The broad breadth of the claims coupled with the nature of the invention (requiring specific precursors, reactants and reaction conditions) and the state of the prior art that one of ordinary skill in the art would recognize requires a multitude of specific precursors, reactants and reaction conditions for each metal oxides render the amount of experimentation needed to make and use the invention as claimed undue.  The level or predictability is such that not every metal oxide should be able to or is able to be treated with a decoupled plasma or deposited by ALD.  The amount of direction and working examples given in the instant specification only points to an aluminum oxide film.  Therefore, the amount of experimentation to apply the aluminum oxide process to the entirety of all metal oxides is excessive.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims include the same limitations as those from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0093064 A1, hereafter Lin) in view of Shiraiwa et al. (US 7033957 B1, hereafter Shiraiwa) in further view of Sims et al. (US 9214333 B1, hereafter Sims).

	As to claims 1-4, Lin teaches the formation of aluminum oxide by ALD in para 0016 that is treated using an oxygen containing annealing process in para 0017 to repair and densify the film (thereby lowering its etch rate) to form a film of desired thickness.  Lin does not teach a treatment using a decoupled plasma to repair and densify the film.
	Shiraiwa teaches an oxide layer that undergoes treatment to repair and densify and oxide film by a decoupled plasma oxidation in col. 11 lines 17-67 comprising oxygen as decoupled plasma allows for better control of the process.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the treatment process of Lin to include the decoupled plasma of Shiraiwa as they both teach the same purpose of densifying the oxide layer and a decoupled plasma allows for better control of the process.
Shiraiwa and Lin do not teach that its decoupled plasma consists essentially of helium.  Shiraiwa does however desire an annealing process using He in col. 11 lines 17-30.  Sims teaches that an annealing process using He plasma further increases the density of an ALD deposited film and reduces its wet etch rate (col. 7 lines 15-31) at lower temperatures than though possible.  Shiraiwa teaches using decoupled plasma over regular plasma for better control.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the He anneal process of Shiraiwa to include the He plasma anneal of Sims as Sims teaches it densifies the film at low temperatures and Shiraiwa teaches the improved control of decoupled plasma.
	It is noted, that absent other information in the claims, that the result of lowering the wet etch rate of the film is expected to naturally flow from the claimed method steps.  As the prior art teaches the broadly claimed method steps, thus it is expected that the result of the method steps will be the same.
	As to claim 6, the decoupled plasma is directional in Shiraiwa col. 11 lines 17-44.
	As to claim 9, absent other information in the claims, the particular claimed results of lowering the wet etch rate of the film are expected to naturally flow from the claimed method steps.

Claims 5, 10-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Shiraiwa and Sims in view of Manabe et al. (US 2005/0017319 A1, hereafter Manabe)
	The limitations of claims 5, 10-13, 15 and 20 are discussed above with the exception that Lin, Shiraiwa and Sims do not teach the particulars of the aluminum oxide ALD process.  Manabe teaches TMA ad water to deposit alumina by ALD in para 0104.  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lin, Shiraiwa and Sims to include the ALD process of Manabe as Manabe teaches the art recognized suitability and utility of such.  It is noted, that absent other information in the claims, that the result of lowering the wet etch rate of the film is expected to naturally flow from the claimed method steps.  As the prior art teaches the broadly claimed method steps, thus it is expected that the result of the method steps will be the same.

Claims 7, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Shiraiwa and Sims OR Lin, Shiraiwa, Sims and Manabe in further view of Voronin et al. (US 2014/0028190 A1, hereafter Voronin)
Shiraiwa uses a decoupled plasma chamber of the Applicant’s product line in col. 11 lines 44-50 but does not teach the slots of the plasma assembly as claimed.  Voronin teaches a slot antenna that allows for more efficient control over plasma properties in a processing chamber including distribution of ion densities and energies as desired for each application (para 0017).  Therefore, it would have been obvious to modify Lin and Shirawa to include the slotted plasma device as taught by Voronin to allow for more efficient control over plasma properties in a processing chamber including distribution of ion densities and energies as desired for each application.  One of ordinary skill in the art would find it obvious to modify where the concentrations of ion energies are occurring based upon this disclosure in Voronin by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715